DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “each of the inner spacer and the first active pattern has etch selectivity with respect to the epitaxial pattern” as recited in claims 10 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
● Claim 10 (and dependent claims 11-13 dependent thereon), lines 7-9, the limitation “wherein each of the inner spacer and the active pattern has etch selectivity with respect to the epitaxial pattern” is not supported by the original disclosure.  For example, referring to Figs. 27-28 of the present invention, the paragraph [00177] of the specification describes each of the gate spacer 134(130) and the active pattern 120 has etch selectivity with respect to the sacrificial pattern 112/122, but nowhere in the specification describes each of the gate spacer 134(130) and the active pattern 120 has etch selectivity with respect to the epitaxial pattern 140 as claimed.
● Claim 19, the limitation “wherein each of the gate spacer and the active pattern has etch selectivity with respect to the epitaxial pattern” is not supported by the original disclosure because of the same reasons above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al (US 2017/0154958) in view of Flachowsky et al (US 2016/0118483).
Regarding claim 1, Fung (Fig. 20B) discloses a semiconductor device comprising: a substrate 11; a gate electrode 104 on the substrate, the gate electrode 104 extending in a first direction; a gate spacer T1 (corresponding to portion T1 of layer 70, see annotation in Fig. 20B below) on a sidewall of the gate electrode, the gate spacer T1 comprising a semiconductor material layer ([0042]); an active pattern (combination of portion T2 and channel layer 25, see annotation below) penetrating the gate electrode and the gate spacer, the active pattern (T2, 25) extending in a second direction crossing the first direction; and an epitaxial pattern 80 ([0043]) contacting the active pattern and the gate spacer, wherein a sidewall of the gate spacer, which is adjacent to the gate electrode, has a line shape
[AltContent: textbox (Gate spacer (T1/70))][AltContent: textbox (Active pattern (T2, 25))][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    475
    275
    media_image1.png
    Greyscale


	
Fung does not disclose the gate spacer differs in material composition from the epitaxial pattern.
However, Fung further discloses the gate spacer T1 comprises a list of materials ([0042]) and the epitaxial pattern 80 comprises another list of materials including the materials which have material composition different from the gate spacer ([0043]).  Accordingly, it would have been obvious to form the gate spacer different in material composition from the epitaxial pattern because the material composition of the epitaxial pattern can be selected depending upon the channel type of transistor (i.e., p-channel or n-channel) which is desired for the transistor ([0043]) and because it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Fung does not disclose the sidewall of the gate spacer has a convex curved shape toward the gate electrode.
However, Figs. 10B and 11B of Fung further discloses that the shape of the sidewall spacer T1 of layer 70 would depend on the shape of the sidewall of the sacrificial semiconductor layer 20 employed during the etching process.  Flachowsky (Figs. 2a and 2b) teaches the shape of the sidewall of the sacrificial semiconductor layer 47 can be a line (Fig. 2a) or a convex curved shape (Fig. 2b) depending on the etchant employed during the etching process ([0048]).  Furthermore, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Fung by forming the sidewall of the gate spacer having a convex curved shape toward the gate electrode because the shape of the sidewall of the gate spacer could be changed depending upon the desired sidewall shape of the sacrificial semiconductor layer, and such desired sidewall convex shape would improve reliability of the device under fabrication because electrical field peaks in the corrugated semiconductor stack are avoided, as taught by Flachowsky ([0049]).  It is noted that because the sidewall of the gate electrode 104 of Fung has been modified corresponding to the convex curved shape sidewall of the gate spacer T1, the width of the gate electrode 104 in the second direction would gradually decrease and then increases with distance away from the substrate.   
Regarding claims 2-6 and 9, Fung (Fig. 20B) further discloses: the semiconductor material layer of the gate spacer T1 comprises silicon ([0042]) and the epitaxial pattern 80 comprises germanium ([0043]); the epitaxial pattern 80 contacts the active pattern (T2, 25) at a sidewall thereof, and wherein the sidewall of the active pattern is free of the gate spacer; the semiconductor material layer comprises germanium ([0042]); the epitaxial pattern 80 contacts the gate spacer T1, and wherein the gate spacer T1 is free of an oxide or a nitride; the epitaxial pattern 80 comprises a p-type impurity and silicon germanium ([003]); and the epitaxial pattern 80 comprises a first impurity (i.e., p or n-doped SiGe source/drain, [0043]), and the semiconductor material layer of the gate spacer T1 comprises a second impurity (i.e., undoped silicon, [0042]) of a different conductive type from the first impurity.
 Regarding claim 8, Fung does not disclose the semiconductor material layer of the gate spacer comprises a second impurity of a same conductive type as the first impurity of the epitaxial pattern.
However, Fung further discloses that the impurity conductive type of the S/D epitaxial pattern 80 can be selected as p or n conductive type ([0043]).  Accordingly, it would have been obvious to form the semiconductor material layer of the gate spacer comprising a second impurity of either a same conductive type as or different conductive type from the first impurity of the epitaxial layer because the impurity conductive type of the S/D epitaxial pattern can be varied depending upon the channel type and the carrier mobility which are desired for the transistor.   
Regarding claim 10, Fung (Fig. 20B) discloses a semiconductor device comprising: a substrate 11; a first active pattern (combining T2 and 25, see annotation in Fig. 20B above) on the substrate; a gate electrode 104 surrounding the first active pattern; an inner spacer T1 (corresponding to portion T1 of layer 70, see annotation in Fig. 20B above) on a sidewall of the gate electrode, wherein the inner spacer T1 is between the first active pattern and the substrate; and an epitaxial pattern 80 contacting the first active pattern and the inner spacer, wherein the inner spacer T1 comprises a semiconductor material ([0042]), wherein a sidewall of the inner spacer T1, which is adjacent to the gate electrode, has a line shape.
	It is noted that the method of having the inner gate spacer and the first active pattern “etch selectivity” with respect to the epitaxial pattern is a process limitation.  Therefore, the process limitations recited in a “product by process” claim would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  However, Fung does disclose the gate spacer T1 (i.e., Si, [0042]) and the active pattern 25 (i.e., Si, [0016]) having etch selectivity with respect to the epitaxial pattern 80 (i.e., SiGe or Ge, [0043]).
Fung does not disclose the sidewall of the inner spacer has a convex curved shape toward the gate electrode.
However, Figs. 10B and 11B of Fung further discloses that the shape of the sidewall spacer T1 of layer 70 would depend on the shape of the sidewall of the sacrificial semiconductor layer 20 employed during the etching process.  Flachowsky (Figs. 2a and 2b) teaches the shape of the sidewall of the sacrificial semiconductor layer 47 can be a line (Fig. 2a) or a convex curved shape (Fig. 2b) depending on the etchant employed during the etching process ([0048]).  Furthermore, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Fung by forming the sidewall of the inner spacer having a convex curved shape because the shape of the sidewall of the inner spacer could be changed depending upon the desired sidewall shape of the sacrificial semiconductor layer, and such desired sidewall convex shape would improve reliability of the device under fabrication because electrical field peaks in the corrugated semiconductor stack are avoided, as taught by Flachowsky ([0049]).  It is noted that because the sidewall of the gate electrode 104 of Fung has been modified corresponding to the convex curved shape sidewall of the gate spacer T1, the width in the second direction of the gate electrode 104 disposed between the first and second epitaxial layer would gradually decrease and then increases with distance away from the substrate.   
Regarding claims 11-13, Fung (Fig. 20B) further discloses: an outer spacer 55 on the sidewall of the gate electrode 104, wherein the outer spacer 55 is disposed on the first active pattern and the inner spacer T1; the outer spacer 55 comprises an insulating material ([0033]), and wherein the inner spacer T1 is free of an oxide or a nitride ([0042]); and a second active pattern on the first active pattern, wherein the gate electrode 104 further surrounds the second active pattern, and wherein the first and second active patterns extend through the inner spacer to contact the epitaxial pattern 80.
Regarding claim 14, Fung (Fig. 20B reproduced below) discloses a semiconductor device comprising: a substrate 11 comprising a first region and a second region; a first gate electrode 104 (left 104) on the first region, the first gate electrode 104 extending in a first direction; a first gate spacer 70 on a sidewall of the first gate electrode, the first gate spacer 70 comprising a first semiconductor material ([0042]); a first active pattern 25 (i.e., channel, [0028]) penetrating the first gate electrode and the first gate spacer, the first active pattern 25 extending in a second direction crossing the first direction; a first epitaxial pattern 80 ([0043]) on a sidewall of the first gate spacer 70; a second gate electrode 104 (right 104) on the second region, the second gate electrode 104 extending in a third direction; a second active pattern 25 penetrating the second gate electrode, the second active pattern 25 extending in a fourth direction crossing the third direction; and a second epitaxial pattern 80 ([0043]) on a sidewall of the second gate electrode, wherein a sidewall of the first gate spacer 70, which is adjacent to the first gate electrode, has a line curved shape.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Active pattern)][AltContent: textbox (Gate spacer)]
    PNG
    media_image1.png
    475
    275
    media_image1.png
    Greyscale


Fung does not disclose the first  gate spacer differs in material composition from the first epitaxial pattern.
However, Fung further discloses the first gate spacer 70 comprises a list of materials ([0042]) and the first epitaxial pattern 80 comprises another list of materials including the materials which have material composition different from the first gate spacer ([0043]).  Accordingly, it would have been obvious to form the first gate spacer different in material composition from the first epitaxial pattern because the material composition of the first epitaxial pattern can be selected depending upon the channel type of transistor (i.e., p-channel or n-channel) which is desired for the transistor ([0043]) and because it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Fung does not disclose the sidewall of the first gate spacer has a convex curved shape toward the gate electrode.
However, Figs. 10B and 11B of Fung further discloses that the shape of the sidewall gate spacer 70 would depend on the shape of the sidewall of the sacrificial semiconductor layer 20 employed during the etching process.  Flachowsky (Figs. 2a and 2b) teaches the shape of the sidewall of the sacrificial semiconductor layer 47 can be a line (Fig. 2a) or a convex curved shape (Fig. 2b) depending on the etchant employed during the etching process ([0048]).  Furthermore, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Fung by forming the sidewall of the first gate spacer having a convex curved shape because the shape of the sidewall of the first gate spacer could be changed depending upon the desired sidewall shape of the sacrificial semiconductor layer, and such desired sidewall convex shape would improve reliability of the device under fabrication because electrical field peaks in the corrugated semiconductor stack are avoided, as taught by Flachowsky ([0049]).  It is noted that because the sidewall of the gate electrode 104 of Fung has been modified corresponding to the convex curved shape sidewall of the first gate spacer 70, the width of the gate electrode 104 in the second direction would gradually decrease and then increases with distance away from the substrate.   
Regarding claim 18, Fig. 20B of Fung further discloses: a second gate spacer 70 between the second epitaxial pattern 80 and the second gate electrode 104, the second gate spacer 70 contacting the second epitaxial pattern 80, and the second gate spacer 70 comprises a second semiconductor material ([0042]).
Fung does not disclose the first epitaxial pattern comprises a p-type impurity and the second epitaxial pattern comprises an n-type impurity.
However, Fung further discloses that the first and second epitaxial patterns comprise either p-type impurity for forming p-channel FET or n-type impurity for forming n-channel FET.  Accordingly, it would have been obvious to form first epitaxial pattern comprising a p-type impurity and the second epitaxial pattern comprises an n-type impurity in order to form a known CMOS which consists of a pair of transistors that operate in complementary fashion.   
Regarding claim 19, the method of having the gate spacer and the active pattern “etch selectivity” with respect to the epitaxial pattern is a process limitation.  Therefore, the process limitations recited in a “product by process” claim would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  However, Fung does disclose the gate spacer 70 (i.e., Si, [0042]) and the active pattern 25 (i.e., Si, [0016]) having etch selectivity with respect to the epitaxial pattern 80 (i.e., SiGe or Ge, [0043]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fung et al and Flachowsky et al as applied to claim 6 above, and further in view of Jacob et al (US 2016/0093739).
Fung (Fig. 20B) further discloses the epitaxial pattern 80 comprises a first epitaxial pattern and a second epitaxial pattern on the first epitaxial pattern, the first epitaxial pattern contacts the active pattern and the gate spacer (not shown, see [0043], “epitaxial layer 80 includes one or more layers”).
Fung does not disclose a germanium concentration in the second epitaxial pattern is higher than a germanium concentration in the first epitaxial pattern.
However, Jacob (Fig. 2G) teaches a semiconductor device comprising a S/D epitaxial pattern (118, 120) comprises a first epitaxial pattern 118 ([0039]) and a second epitaxial pattern 120 ([0040]) on the first epitaxial pattern, and a germanium concentration in the second epitaxial pattern 120 (i.e., SiGe, [0040]) is higher than a germanium concentration in the first epitaxial pattern (i.e., Si, [0039]).  Accordingly, it would have been obvious to further modify the device of Fung by forming a germanium concentration in the second epitaxial pattern being higher than a germanium concentration in the first epitaxial pattern in order to impart a desired stress in the channel region which is well known in the art, as taught by Jacob ([0040]).
Response to Arguments
Applicant's arguments filed 09/28/22 have been fully considered but they are not persuasive.
The 112 Rejection
Applicant (pages 7-9 of remark) argues that the limitation “each of the gate spacer and the active pattern has etch selectivity with respect to the epitaxial pattern” as recited in claims 10 and 19 is supported by paragraphs 0089-0090 of the present specification.
This argument is not persuasive because paragraphs 0089-0090 of the present specification support 1) the epitaxial pattern 140 may include the same semiconductor material as the sacrificial pattern 112/122 and 2) each of the gate spacer 134(130) and the active pattern 120 has etch selectivity with respect to the sacrificial pattern 112/122 for removing the sacrificial pattern during etching process (also see Figs. 27 and 28).  However, such paragraphs do not support each of the gate spacer 134(130) and the active pattern 120 has etch selectivity with respect to the epitaxial pattern 140 as claimed because nowhere in such paragraphs describe the etching process involved between the gate spacer 134(130)/the active pattern 120 and the epitaxial pattern 140.

Claims 1 and 14 Rejections
a) Applicant (pages 9-11 of remark) argues that Fung does not disclose the gate spacer 70 differs in material composition from the epitaxial pattern 80.
This argument is not persuasive because Fung discloses the gate spacer 70 comprises a list of materials ([0042]) and the epitaxial pattern 80 comprises another list of materials including the materials which have material composition different from the gate spacer ([0043]).  Fung further discloses the material composition of the epitaxial pattern 80 can be selected depending upon the channel type of transistor (i.e., p-channel or n-channel) which is desired for the transistor ([0043]).  Because of such teachings and because it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416, one of ordinary skill in that art would motivate to select the material composition of the epitaxial pattern 80 different from the material composition of the gate spacers according to the requirement of the channel type which is desired for the transistor. 
b) Applicant (pages 11-12 of remark) argues that it would not be obvious to modify the GAA transistor structure of Fung to include gate spacers with convex sidewalls based on the FinFET structure of Flachowsky.
This argument is not persuasive because Flachowsky is not relied on for incorporating the FinFET transistor structure into the GAA transistor structure of Fung.  Flachowsky is only relied on for teaching the known feature of changing the shape of the sidewalls of the gate spacers of Fung by changing the shape of the sidewalls of the sacrificial semiconductor layer during the performing of the etching process (see office action for more details) because it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, the motivation of mere changing in shape and providing desired sidewall convex shape for avoiding electrical field peaks in the corrugated semiconductor stack (as taught by Flachowsky, [0049]) would motivate one of ordinary skill in the art to combine the references as proposed.
c)  Applicant (page 12, last paragraph) argues that the benefits of reducing the electrical field peaks would not affect on non-conducting gate spacer 70.
This argument is not persuasive because the arguments of attorney cannot take the place of evidence in the record.  In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); in re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Attorney statements are not evidence and must be supported by an appropriate affidavit or declaration.  See MPEP § 716.01(c).   It is noted that the gate spacer 70 is a conductive semiconductor layer, but not a non-conductive layer as asserted by Applicant, because it provides the electrical contacts between the channel layer 25 and the S/D regions 80. 

Claim 10 Rejection

Applicant (pages 13-15 of remark) argues that Fung does not disclose “each of the inner spacer and the first active pattern has etch selectivity with respect to the epitaxial pattern”, and the recitations of “etch selectively” must be given patentable weight.
This argument is not persuasive because of the reasons as set for in 112 rejection above. Furthermore, the process limitations recited in a “product by process” claim would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  In this case, Applicant has fails to point out what are the distinct structures resulted from “the inner spacer and the first active pattern has etch selectivity with respect to the epitaxial pattern” between Fung and the claimed invention.  However, Fung does disclose the gate spacer 70 (i.e., Si, [0042]) and the active pattern 25 (i.e., Si, [0016]) having etch selectivity with respect to the epitaxial pattern 80 (i.e., SiGe or Ge, [0043]).

Claim 7 Rejection
Applicant’s arguments (pages 15-16 of remark) with respect to claim 7 have been considered but are moot because of the new reference is applied in the new ground of rejection.

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817